Name: Council Regulation (EEC) No 157/76 of 20 January 1976 on the safeguard measures provided for in the ACP-EEC Convention of LomÃ ©
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 1 . 76 Official Journal of the European Communities No L 18 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 157/76 of 20 January 1976 on the safeguard measures provided for in the ACP-EEC Convention of Lome THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the ACP-EEC Convention of Lome was signed on 28 February 1 975 ; Whereas the detailed rules for implementing the safe ­ guard clause provided for in Article 10 of the Conven ­ tion should be laid down , it being understood that the procedures concerning the safeguard clauses provided for in the Treaty establishing the European Economic Community and in the Regulations on the common organization of agricultural markets are also appli ­ cable , measure . The Council shall meet without delay. Acting by a qualified majority, it may amend or rescind the measure in question . Article 2 1 . Without prejudice to the application of Article 1 , the Commission may authorize a Member State to take safeguard measures to counteract the disturbances or difficulties referred to in Article 10 of the Conven ­ tion . If the Commission receives a request from the Member State concerned, it shall take a decision thereon within three working days following receipt of the request . The Commission 's decision shall be notified to all Member States . 2 . Any Member State may refer the Commission's decision to the Council within 10 working days of notification of that decision . The Council shall meet without delay . Acting by a qualified majority , it may amend or annul the decision taken by the Commis ­ sion . 3 . The Member State concerned shall notify the other Member States and the Commission of the measures taken in implementation of the decision of the Commission , or where appropriate of the Council , and of any amendment which it makes thereto . Article 3 1 . Without prejudice to the application of Articles 1 and 2, the Member State or States concerned may , in an emergency , introduce safeguard measures . They shall notify the other Member States and the Commis ­ sion of such measures forthwith . Using an emergency procedure the Commission shall , within five working days of the notification referred to in the first subparagraph , decide whether the measures are to be retained, amended or abolished . HAS ADOPTED THIS REGULATION : A rticle 1 1 . The Commission may , at the request of a Member State or on its own initiative, decide to apply to products originating in the African , Caribbean and Pacific States safeguard measures under the power reserved to the Community in Article 10 of the Convention . If the Commission receives a request from a Member State it shall take a decision thereon within three working days following receipt of the request . Member States shall be notified of the safeguard measures , which shall apply immediately . 2 . Any Member State may refer any measure taken by the Commission to the Council within 10 working days following the day of notification of such a (') OJ No C 257, 10 . 11 . 1975, p. 26 . No L 18 /2 27 . 1 . 76Official Journal of the European Communities agricultural markets or of Community or national administrative provisions derived therefrom or of the special Regulations adopted under Article 235 of the Treaty for processed agricultural products ; it shall be implemented as a complement to those instruments . The Commission s decision shall be notified to all Member States . It shall be immediately enforceable . 2 . Any Member State may refer the Commission 's decision to the Council within 10 working days of notification of that decision . The Council shall meet without delay . Acting by a qualified majority, it may amend or annul the decision taken by the Commis ­ sion . If the matter is referred to the Council by the Member State which has taken the measures, the Commission 's decision shall be suspended . The suspension shall cease to apply 30 days after the matter has been referred to the Council if the latter has not by then amended or annulled the Commission 's decision . Article 4 This Regulation shall not preclude application of Regulations establishing a common organization of Article 5 The Community's notification , as provided for in Article 10 of the Convention , shall be made to the ACP-EEC Council of Ministers by the Commission . Article 6 This Regulation shall enter into force at the same time as the ACP-EEC Convention of LomÃ © . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1976 . For the Council The President G. THORN